                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARIO RODRIGUEZ,                                   CASE NO. C18-1213-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    THE BOEING COMPANY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue the trial
18   date and related pretrial deadlines (Dkt. No. 17). Having thoroughly considered the parties’
19   stipulation and the relevant record, the Court FINDS that good cause exists to continue the case
20   schedule and hereby ORDERS that:
21      1. The trial date is CONTINUED from November 12, 2019 to January 21, 2020 at 9:30
22          A.M.;
23      2. Discovery shall be completed by September 23, 2019;
24      3. Dispositive motions shall be filed no later than October 21, 2019;
25      4. Mediation pursuant to Rule 39.1 shall be completed no later than October 23, 2019;
26      5. The proposed pretrial order shall be filed no later than January 13, 2020; and


     MINUTE ORDER
     C18-1213-JCC
     PAGE - 1
 1     6. Trial briefs and proposed voir dire and jury instructions shall be filed no later than

 2        January 16, 2020.

 3        DATED this 14th day of June 2019.

 4                                                         William M. McCool
                                                           Clerk of Court
 5
                                                           s/Tomas Hernandez
 6
                                                           Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1213-JCC
     PAGE - 2
